Order entered September 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01086-CV

                              KEVIN BODE, ET AL., Appellants

                                                V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00825-2014

                                            ORDER
       Before the Court is the September 8, 2014 motion of Stacey Kemp, Collin County Clerk,

for an extension of time to file the clerk’s record because she has not received the fee for the

record. In a letter dated September 10, 2014, this Court instructed appellants to file, within ten

days, either proof of payment for the record or written documentation that they have been found

entitled to proceed without advance payment of costs. Accordingly, we GRANT the motion to

the extent that the clerk’s record shall be filed within five days of when payment is received.


                                                       /s/   ADA BROWN
                                                             JUSTICE